Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101750871 A (CN ‘871).
Regarding Claims 1-10, CN ‘871 discloses a mask with exposure compensation. A schematic of the mask disclosed by CN ‘871 is shown in Fig. 2 of the original document. The mask includes a light-transmitting area 2, which is contained within a rectangular region 21 (i.e. the target region) (see paragraph 0031 of the English translation). At each corner of rectangular region 21 are arc-shaped light transmitting compensation areas 31 (paragraph 0031 of the English translation). The arc-shaped light transmitting compensation areas 31 form a circular shape around their respective corners, matching the pattern shown in Fig. 9C of the instant application. Based on the schematic shown in Fig. 2 of CN ‘871, the compensation region has an area that is less than the area of the planar pattern of the target region. The compensation regions 31 are uniform and appear at each corner of the rectangular target region (i.e. in one-to-one correspondence with the plurality of corners). As can be seen in Fig. 2 of CN ‘871, the arc-shaped compensation areas 31 are connected to both sides of the target region (items 23 and 24 in Fig. 2) that form the corner. An additional compensation area 32 is shown in Fig. 2, wherein this compensation area has the shape of a triangle (see paragraph 0032 of the English translation and Fig. 2). Further, it is stated that the light-transmitting compensation area is adjacent to and protrudes from one side of the right-angle area (i.e. a rectangular area) to increase the light-transmitting area of the right-angle area (paragraph 0010 of the English translation).
Regarding Claim 13, CN ‘871 discloses that the mask includes a light-transmitting substrate (paragraph 0011 of the English translation) in addition to the features described above.
Regarding Claim 17, CN ‘871 discloses an exposure system, which comprises the mask according to instant Claim 1 and an exposure light source (see paragraph 0030 of the English translation and Fig. 1 of the original document).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101750871 A (CN ‘871) in view of US 20190278181 A1 (Deng).
Regarding Claims 11-12 and 16, CN ‘871 discloses a mask according to instant claim 1, as explained above. However, CN ‘871 is silent in regards to the masking having a second light-transmitting region. Deng teaches a mask plate. The mask plate taught by Deng includes at least on first light-transmitting region and at least two second light-transmitting regions arranged on the mask plate and spaced apart (Deng, paragraph 0007). The area of one of the at least two second light-transmitting regions is greater than the area of the first light-transmitting region (Deng, paragraph 0007). Both the first and second light-transmitting regions comprise a rectangular opening with a same length (Deng, paragraph 0020). CN ‘871 and Deng are analogous art because both references pertain to mask designs. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a second light-transmitting region having an area greater than the first light-transmitting region, as taught by Deng, for the mask design including a compensation region disclosed by CN ‘871 because including a second light-transmitting region with a larger area allows for exposure intensity in the edges of the resist layer to be enhanced, allowing for display quality to be improved (see Deng, paragraph 0034).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101750871 A (CN ‘871) in view of US 20050121628 A1 (Aoyama).
Regarding Claims 14-15, CN ‘871 discloses the mask according to instant Claim 1 and a method for producing it, as explained above. However, CN ‘871 is silent in regards to obtaining a compensation size of the planar pattern of the compensation regions. Aoyama teaches a pattern size correcting device and pattern size correcting method. The method taught by Aoyama includes quantifying size variation (Aoyama, paragraph 0012). Aoyama’s method is applied to photomasks using test masks having test patterns (Aoyama, paragraph 0012). See Fig. 2 and 3A-3C in Aoyama, which describes the method steps. The method involves using testing photomasks with test patterns, quantifying size variation of the test patterns, inputting correction data, calculating size variations between the actual patterns and correcting the design data based on the calculation, and then applying corrections (i.e. compensation sizes) (Aoyama, paragraph 0037). CN ‘871 and Aoyama are analogous art because both references pertain to mask designs. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the correcting method taught by Aoyama for the compensation regions in the mask disclosed by CN ‘871 because the correcting method can improve pattern accuracy, thus improving the reliability of devices manufactured using the masks (see Aoyama, paragraph 0008).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101750871 A (CN ‘871) in view of US 20160124262 A1 (Wu).
Regarding Claims 18-20, CN ‘871 discloses a mask according to instant claim 1, as explained above. However, CN ‘871 is silent in regards to display substrates and display devices. Wu teaches a method of manufacturing a display device. The display device comprises a display substrate (Wu, paragraph 0026). The method taught by Wu includes the steps of forming a photoresist layer on the surface of a base substrate (Wu, paragraph 0010), exposing the photoresist through a mask (Wu, paragraphs 0014-0015), and developing the exposed photoresist layer (Wu, paragraphs 0073-0074), thus forming a display substrate. Wu also teaches the presence of a black matrix layer (Wu, paragraph 0057). CN ‘871 and Wu are analogous art because both references pertain to masks for photolithography applications. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the mask disclosed by CN ‘871 to form a display substrate and display device, as taught by Wu, because masks are commonly used for the controlled exposure of photoresist materials to obtain a desired pattern and product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737  

/PETER L VAJDA/Primary Examiner, Art Unit 1737
08/12/2022